DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed December 28, 2021 has been entered. Claims 1, 5, 7, 9, 12, and 16 have been amended, and claim 17 is newly added. Claims 1-17 are pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed August 17, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gautam Thatte on March 22, 2022. Amendments were suggested for independent claims 1, 12, and 17 to clarify that the coupling structures are disposed within the exterior surface of the device (i.e., distal to a whole periphery of said device) when the coupling structures are coupled together and that the coupling structures are disposed within an outer perimeter of the transmitter when it is coupled to the base (i.e., distally away from a periphery cooperatively defined by said base and said transmitter). Applicant agreed to the amendments. 
The application has been amended as follows: 
Claim 1 has been amended as follows:

a base (1) that includes 
a base body (11) that is flexible and that has a bottom plate (111) adapted to be mounted to a skin surface of a host, and 
at least one first coupling structure (12) that is disposed on a top surface (115) of said bottom plate (111); 
a biosensor (2) that is mounted to said base (1), and that is adapted to measure at least one analytical substance of the host and to send a physiological signal corresponding to the analytical substance; and 
a transmitter (3) that is removably mounted to said base body (11), that is connected to said biosensor (2), and that is for receiving and transmitting the physiological signal, said transmitter (3) including 
a bottom casing (31) facing said top surface (115) of said bottom plate (111) of said base body (11), and 
at least one second coupling structure (37) disposed on said bottom casing (31) and corresponding in position to said at least one first coupling structure (12) of said base (1); 
wherein, said first and second coupling structures (12, 37) are coupled to each other when said transmitter (3) is mounted to said base body (11) of said base (1), and are uncoupled from each other when an external force is applied on a periphery of said base body (11) to bend said bottom plate (111) by the flexibility of said base body (11);
 wherein, said first and second coupling structures (12, 37) are disposed to be distally away from a periphery cooperatively defined by said base (1) and said transmitter (3) when said first and second coupling structures (12, 37) are coupled to each other; and
 first and second coupling structures (12, 37) are disposed distal to a whole periphery of said physiological signal monitoring device when said first and second coupling structures (12, 37) are coupled to each other

Claim 12 has been amended as follows:
A physiological signal monitoring device comprising: 
a base (1) that includes 
a base body (11) having a bottom plate (111) that is adapted to be mounted to a skin surface of a host, and a surrounding wall (112) that extends upwardly from a periphery of said bottom plate (111), the height of said surrounding wall (112) of said base body (11) measured from a top surface (115) of said bottom plate (11) being not uniform so that said base body (11) is flexible, and 
at least one first coupling structure (12) disposed on said top surface (115) of said bottom plate (111); 
a biosensor (2) that is mounted to said base (1), and that is adapted to measure at least one analytical substance of the host and to send a physiological signal corresponding to the analytical substance; and 
a transmitter (3) that is removably mounted to said base body (11), that is coupled to said biosensor (2), and that is for receiving and transmitting the physiological signal, said transmitter (3) including 
a bottom casing (31) facing said top surface (115) of said bottom plate (11 1) of said base body (11), and 

wherein, said first and second coupling structures (12, 37) are coupled to each other when said transmitter (3) is mounted to said base body (11) of said base (1), and are uncoupled from each other when an external force is applied on a periphery of said base body (11) to bend said bottom plate (111) by the flexibility of said surrounding wall (112);
wherein, said first and second coupling structures (12, 37) are disposed to be distally away from a periphery cooperatively defined by said base (1) and said transmitter (3) when said first and second coupling structures (12, 37) are coupled to each other; and
wherein said first and second coupling structures (12, 37) are disposed distal to a whole periphery of said physiological signal monitoring device when said first and second coupling structures (12, 37) are coupled to each other

Claim 17 has been amended as follows:
A physiological signal monitoring device comprising: 
a base (1) that includes 
a base body (11) that is flexible and that has a bottom plate (111) adapted to be mounted to a skin surface of a host, and a surrounding wall (112) extending upwardly from a periphery of said bottom plate (111), and 
at least one first coupling structure (12) that is disposed on a top surface (115) of said bottom plate (111); 

transmitter (3) that is removably mounted to said base body (11), that is connected to said biosensor (2), and that is for receiving and transmitting the physiological signal, said transmitter (3) including 
a bottom casing (31) facing said top surface (115) of said bottom plate (111) of said base body (11), and 
at least one second coupling structure (37) disposed on said bottom casing (31) and corresponding in position to said at least one first coupling structure (12) of said base (1), 
wherein said first and second coupling structures (12, 37) are coupled to each other when said transmitter (3) is mounted to said base body (11) of said base (1), and are uncoupled from each other when an external force is applied on a periphery of said base body (11) to bend said bottom plate (111) by virtue of the flexibility of said base body (11); 
wherein, when said transmitter (3) is mounted to said base body (11) of said base (1), said transmitter (3) is surrounded by said surrounding wall (112), an outer perimeter of said transmitter (3) being smaller than or equal to an inner perimeter of said surrounding wall (112); 
wherein said first and second coupling structures (12, 37) are disposed to be distally away from a periphery cooperatively defined by said base (1) and said transmitter (3) when said first and second coupling structures (12, 37) are coupled to each other; and 
wherein said first and second coupling structures (12, 37) are disposed distal to a whole periphery of said physiological signal monitoring device when said first and second coupling structures (12, 37) are coupled to each other

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Pryor (US 2013/0267811 - cited previously) teaches a coupling structure disposed distally away from a periphery cooperatively defined by a base and transmitter (protrusion 510 of the transmitter and hole 482 of the base are disposed within the outer perimeter of the transmitter and base, Figs. 9F, 12B-12C), but not a coupling structure disposed distally from a periphery of the whole physiological signal monitoring device formed when said coupling structures are coupled to each other (hole 482 and tab 510 extend through the lower exterior surface of the base when coupled to each other, Fig. 9F). 
Halac (US 2017/0188912 - cited previously) teaches a locking feature 230 disposed distal from a whole periphery of the physiological signal monitoring device when said coupling structures are coupled to each other (locking feature 230 is not visible from the exterior surface when the physiological signal monitoring device is assembled, Figs. 5-6), but the locking feature 230 is still disposed at the perimeter defined between the transmitter and the sidewall of the base (Fig. 4, 33).   
Röper et al. (US Patent No. 5,879,373) teaches a biosensor with a measuring device that is removably coupled to an attachment device 20 that is mounted on the skin surface through a snap closure that can be released by applying pressure to the attachment device (Abstract, Figs. 1A-1D; col. 4, lines 8-12). The snap closure is distal to a whole periphery defined by the assembled device. However, Roper does not teach or suggest the biosensor mounted to the base of the mounting device, and the coupling structure is still at the periphery cooperatively defined between the transmitter and the base (i.e., the snap closure is disposed at the perimeter formed between the transmitter and base when coupled to each other).
Lee et al. (US 2016/0058380) teaches a sensor system 230 for measuring an analyte concentration in a host (paragraph 2). The system includes a sensor electronics unit 234 and a housing (Figs. 4-9). As shown in the figures, the housing 236 includes a bottom wall 240 and a lip 242 that surrounds an outer perimeter of the sensor electronics unit (paragraph 173, Figs. 4-9); however, Lee at el. does not teach or explicitly suggest that the sensor electronics unit may be removed from the housing by applying a force and bending the bottom wall of the housing. Furthermore, Lee et al. does not teach corresponding coupling structures on the bottom wall of the housing and a bottom casing of the sensor electronics unit 234.
Peterson et al. (US 2016/0058474) teaches a sensor system for measuring an analyte concentration. Peterson teaches multiple coupling structures between the sensor housing 206 and the electronic module 300 or 300’ which contains components for transmitting measurements (paragraph 140, 144). A tab 302a mates with a slot 207a in the sensor housing in the embodiments shown in Figs. 25 and 28. In another embodiment of sensor system 800’, a tab 854a mates to an opening 206c in the sensor housing 206” (Fig. 41-44). However, Peterson does not teach a coupling structure distal to the periphery cooperatively formed by the transmitter and base.
Deck et al. (EP 3195795) teaches a sensor assembly 226 comprising an electronics unit 188 and a body mount 136 that attaches to the body of a user. Deck et al. teaches corresponding coupling structures (204, 140) distal to both the exterior surface of the assembly and the side perimeter of the transmitter and base, but the releasable mechanical connection between the two involves a rotational motion rather than simply bending the body mount 136 (paragraphs 48, 50).
Bishay et al. (US 2012/0088999 - cited by Applicant in the IDS filed) teaches a wearable ECG monitor with a flexible mounting base 81 and a removable housing 61 (paragraphs 66, 74). Electrodes on the flexible mounting base include connection plugs 84a, 84b, which provide both physical and electrical connection to the electronics in the housing 61 and also are disposed distal to the periphery of the whole device. However, the ECG monitor is not adapted for measuring an analytical substance of the host, and there is no suggestion to adapt the electrode connection plugs for use in an analyte sensor.
(paragraphs 283, 299, 309, 319, 334, 344, 355, 434), which are all disposed either at the external surfaces of the various embodiments of the assembled analyte sensor system or the shared perimeter between the assembled transmitter and the base (see retaining members 2342, 2344 and securement features 2352, 2356 in Figs. 23A-23C; retaining members 3944 and retention features 3956 of Figs. 39A-39C; Figs. 24-38 also include similar features). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791